   Case 2:21-cv-00066-NPM Document 29 Filed 04/06/21 Page 1 of 3 PageID 970




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FT. MYERS DIVISION

 SHEN YI, LLC, a New Mexico Limited Liability
 Company, as Trustee of the 1970 Hidden Lake Dr I.V.
 Trust Under Agreement Dated August 25, 2011,

                       Plaintiff,
                                                              CASE NO. 2:21-CV-
 v.                                                            00066-SPC-NPM

 DEUTSCHE        BANK      NATIONAL        TRUST
 COMPANY, as Trustee, in Trust for the Registered          (formerly Hendry County
 Holders of Morgan Stanley ABS Capital I Inc. Trust        Circuit Court Case No.
 2006-HE8, Mortgage Pass-Through Certificates,             2020-CA-000336)
 Series 2006-HE8,

                  Defendant.
 ____________________________________________/

              STIPULATION VACATING DEFAULT FINAL JUDGMENT
                    AND DISMISSING CASE WITH PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(1)(A)(ii), Plaintiff, Shen Yi,

LLC, a New Mexico Limited Liability Company, as Trustee of the 1970 Hidden Lake

Dr I.V. Trust Under Agreement Dated August 25, 2011 (“Plaintiff”) and Defendant

Deutsche Bank National Trust Company, as Trustee, in Trust for the Registered

Holders of Morgan Stanley ABS Capital I Inc. Trust 2006-HE8, Mortgage Pass-

Through Certificates, Series 2006-HE8 (“Defendant”), hereby stipulate and agree as

follows:

         1)     To withdraw and vacate Plaintiff’s Notice of Voluntary Dismissal, filed

        in this action on April 5, 2021;



QB\67769682.1
   Case 2:21-cv-00066-NPM Document 29 Filed 04/06/21 Page 2 of 3 PageID 971




         2)     To vacate the Final Judgment After Default, entered on October 15, 2020

         (“Default Final Judgment”) in the state court action brought in the Circuit

        Court of the Twentieth Judicial Circuit in and for Hendry County, Florida, Case

        No. 2020-CA-000336 (“State Court Action”), which was recorded in Book

        985, Page 616 of the Official Records of Hendry Country Florida;

        3)      To vacate the Amended Final Judgment After Default, entered on

        January 4, 2021 in the State Court Action (“Amended Final Judgment”), which

        was recorded in Book 989, Page 1698 of the Official Records of Hendry County,

        Florida;

        4)      That any liens or other encumbrances created by the Default Final

        Judgment or Amended Final Judgment are discharged, invalid and of no force

        or effect;

        5)      That any other or further relief or judgment that was granted to Plaintiff

        against Defendant is vacated, invalid and of no force or effect; and

        6)      To dismiss this action with prejudice.

        7)      The parties agree to the form and content of the Agreed Order Adopting

        Stipulation, Vacating Default Final Judgment and Dismissing Case attached

        hereto, and request entry of same by the Court.

 By: /s/ Lior Segal, Esq._______________              By: /s/ Joseph T. Kohn ______________
     Lior Segal, Esq.                                     Joseph T. Kohn, Esq.
     Florida Bar No. 37837                                Florida Bar No. 113869
     Segal & Schuh Law Group, P.L.                        Quarles & Brady LLP
     18167 U.S. Highway 19 North, Suite 100               1395 Panther Lane, Suite 300
     Clearwater, Florida 33764                            Naples, FL 34109

                                             2
QB\67769682.1
   Case 2:21-cv-00066-NPM Document 29 Filed 04/06/21 Page 3 of 3 PageID 972




       Tel: (727) 824-5775                           Tel: (239) 659-4946
       lee@Segalschuh.com                            joseph.kohn@quarles.com
       Counsel for Plaintiff                         Counsel for Defendant


                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing was filed on April 6, 2021, using the

CM/ECF e-filing system, and a true and correct copy was served on Plaintiffs’

counsel, Lee Segal, Esq., Segal & Schuh Law Group, P.L., 18167 U.S. Hwy 19 N.

Suite 100, Clearwater, FL 33764, lee@segalschuh.com.

                                             /s/ Joseph T. Kohn
                                             Joseph T. Kohn




                                         3
QB\67769682.1
